Because I believe that the trial court's adjudication of Tasseff as a sexual predator was in accordance with the evidence, I respectfully dissent.
The transcript of the hearing reflects that the trial court considered the relevant factors and weighed them properly in reaching its decision. Tasseff employed a cruel ruse to lure a small child into a secluded area, where he violated her by touching her genitals. As the trial court correctly found, the means by which Tasseff committed the crime reflect "the classic kind" of predator conduct. The court explicitly considered Tasseff's lack of a prior record and the fact that he had completed the programs enumerated by the majority, but found that those factors were outweighed by the egregious circumstances of the 1990 offenses. I would accord deference to the trial court's weighing of the factors and would, therefore, affirm the adjudication. Accordingly, I dissent. *Page 757